This suit was brought to set aside a bond and mortgage, made by the plaintiff jointly with her husband, to the defendant, mainly to secure the private debt of the husband, and the mortgage was upon lands belonging to the plaintiff alone. The plaintiff claimed in her complaint, and sought to establish by her proof, that this bond and mortgage was obtained by fraud, coercion, and undue influence. The referee found, upon the issues of fact, in favor of the plaintiff, and gave judgment for the plaintiff, and which was affirmed by the Supreme Court in General Term.
The issues involved in the case were questions of fact, and, as the findings of the referee are not without evidence to support them, they are conclusive upon this court, and are not subject to review here. (12 N.Y. 258; 19 id. 207; 14 id. 310; 4 id. 284; 13 id. 587; 18 id. 573.) But, the appellant having submitted no points, the judgment should be affirmed without considering the case.
Judgment affirmed. *Page 351